                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA                                 SEP-42019
                            Richmond Division
                                                                                   CLERK, U.S, DISTRICT COURT
UNITED STATES OF T^ERICA
                                                                                         RICHMOND. VA

V.                                         Criminal Action No.            3:05CR313

DARRYL BOYNES,      JR.

                                  MEMORANDUM OPINION


      By Memorandum Opinion and Order entered on October 20, 2011

the Court denied a 28 U.S.C. § 2255 motion filed by Darryl Boynes,

Jr.    (ECF Nos. 104, 105.)           On July 25, 2019, the Court received

another 28 U.S.C.         § 2255 motion from Boynes                ("Successive § 2255

Motion," ECF No. 135).

      The Antiterrorism and Effective                  Death Penalty Act of 1996

restricted the jurisdiction of the district courts to hear second

or successive applications for federal habeas corpus relief by

prisoners     attacking       the     validity        of       their     convictions             and

sentences by establishing a "gatekeeping mechanism."                                   Felker v.

Turpin,     518    U.S.    651,     657     (1996)     (internal         quotation            marks

omitted).         Specifically,           "[b]efore        a    second        or      successive

application permitted by this section is filed in the district

court, the applicant shall move in the appropriate court of appeals

for   an   order    authorizing       the    district          court     to    consider          the

application."       28 U.S.C. § 2244(b)(3)(A).

      The Court has not received authorization for the United States

Court of Appeals for the Fourth Circuit to entertain Boynes's
